Case 14-43389        Doc 43     Filed 12/31/18     Entered 12/31/18 17:09:53          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 43389
         Rickey E Canada

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/04/2014.

         2) The plan was confirmed on 03/30/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/28/2017.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $62,073.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-43389             Doc 43             Filed 12/31/18    Entered 12/31/18 17:09:53                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $13,681.00
           Less amount refunded to debtor                                      $1.32

 NET RECEIPTS:                                                                                              $13,679.68


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,875.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $539.21
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,414.21

 Attorney fees paid and disclosed by debtor:                             $500.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Allied Collection Services                  Unsecured         101.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         775.00        970.32          970.32        132.61        0.00
 Cavalry Investments LLC                     Unsecured           0.00        271.17          271.17          37.06       0.00
 City of Chicago Department of Revenue       Unsecured         200.00      3,132.00        3,132.00        428.05        0.00
 Clerk of Circuit Court of Cook Coun         Unsecured         600.00           NA              NA            0.00       0.00
 Comcast Chicago c/o                         Unsecured         185.36           NA              NA            0.00       0.00
 Credit Management Lp                        Unsecured         203.00           NA              NA            0.00       0.00
 Educational Credit Management Corp          Unsecured           0.00      8,039.09        8,039.09      1,098.70        0.00
 First Premier Bank                          Unsecured         261.00           NA              NA            0.00       0.00
 Gemb/walmart                                Unsecured           0.00           NA              NA            0.00       0.00
 Household Automotive Finance Corp.          Unsecured     11,000.00            NA              NA            0.00       0.00
 HSBC Auto Finance / Santander               Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc Bank                                   Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company             Unsecured         561.00        137.00          137.00          18.72       0.00
 Internal Revenue Service                    Secured        2,000.00       2,000.00        2,000.00      2,000.00      75.18
 Internal Revenue Service                    Priority       8,517.86           0.00            0.00           0.00       0.00
 Internal Revenue Service                    Unsecured           0.00    34,423.47        34,423.47      4,704.66        0.00
 Mrsi                                        Unsecured         494.00           NA              NA            0.00       0.00
 Nate Daniel                                 Unsecured      5,000.00            NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured      2,000.00       2,746.51        2,746.51        375.37        0.00
 Portfolio Recovery Associates               Unsecured         852.00        851.60          851.60        116.39        0.00
 Quantum3 Group                              Unsecured           0.00      1,582.27        1,582.27        216.25        0.00
 Social Security Admin                       Unsecured     35,094.00            NA              NA            0.00       0.00
 Sprint Corp                                 Unsecured         457.00        457.15          457.15          62.48       0.00
 Stellar Recovery Inc                        Unsecured         774.00           NA              NA            0.00       0.00
 TMobile                                     Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-43389        Doc 43      Filed 12/31/18     Entered 12/31/18 17:09:53             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $2,000.00          $2,000.00             $75.18
 TOTAL SECURED:                                           $2,000.00          $2,000.00             $75.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $52,610.58          $7,190.29              $0.00


 Disbursements:

         Expenses of Administration                             $4,414.21
         Disbursements to Creditors                             $9,265.47

 TOTAL DISBURSEMENTS :                                                                     $13,679.68


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
